“|-USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

poc #: oy
UNITED STATES DISTRICT COURT DATE FILED: 12/20/2019
SOUTHERN DISTRICT OF NEW YORK

 

 

x
NATALIA JUSCINSKA,
Plaintiff,
, 1:19-cv-04559 (ALC)
-against-
ORDER
JACK'S COFFEE II, LLC, ET AL., a
Defendants.
xX

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiff’s letter motion, requesting the Court to reopen the
case. See ECF No. 24. The Defendants are hereby ordered to respond to Plaintiff's letter by
January 6, 2020.

SO ORDERED.

Dated: December 20, 2019 eo (Lae
New York, New York / 2

ANDREW L. CARTER, JR.

United States District Judge

 

 

 

 
